Title: To John Adams from Matthew Ridley, 13 July 1782
From: Ridley, Matthew
To: Adams, John



Amsterdam July 13h. 1782
Sir

I did not write you last Tuesday as I had it not in my power to inform you with any certainty on the Subject my Letter was intended for. I can now assure you the Marquis de la Fayette will not leave home this summer. Monsieur de la Touche with the Eagle and some other Frigates have by this time sailed, with sundry Vessels under Convoy, having on board Stores Cloathing &ce for both Armies. A number of Officers are also gone.
Monsieur de Guichen has arrived off Ushant. They have taken 18 sail of Quebec Vessels and a small Frigate.

The business of peace drag’d on very slowly. There was no probability of doing any thing this summer. This was before the late sudden change in England. I think a person may venture to pronounce now that it will drag on yet more heavily if not be entirely broke off. We have it here that Mr. Fox’s open declaration for an avowal of American Independancy in a clear and explicit manner: and saying the Cabinet were unanimously of the same opinion was the occasion of his Resignation. Both the King and Lord shelburne denied the latter part. I have a Letter from there telling me several more Resignations were talkd of and that every thing was in great confusion.
I have the honor to be with great respect Your Excellency’s Most obedient & most humble Servant

Matt: Ridley

